       CASE 0:17-cr-00107-DWF-TNL Doc. 2044 Filed 12/16/20 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                      Criminal No. 17-107-11 (DWF/TNL)

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                             GOVERNMENT’S SENTENCING
       v.                                    POSITION

 BHUNNA WIN,
 a/k/a Bhunna Siriangkhunwanish,
 a/k/a J’Yung,

                     Defendant.


      The United States, through its attorneys Erica H. MacDonald, United States

Attorney for the District of Minnesota, and Assistant United States Attorneys Laura

M. Provinzino and Melinda A. Williams, hereby moves the Court for a sentence that

accounts for Bhunna Win’s serious criminal activity and one that is consistent with

that of her co-defendants. To that end, the government is requesting a sentence at

or around 22 months of incarceration.

I.    Factual and Procedural Background

      From 2009 until 2017, a large scale international sex trafficking organization

trafficked hundreds of women from Thailand to the United States by means of force,

threats of force, fraud, and coercion, including through the use of overwhelming and

manipulated bondage debts. The victims were trafficked from Thailand to houses of

prostitution located in cities across the United States, including in the Twin Cities

metro area. There, the victims were forced to engage in near-constant commercial

sex acts for the financial benefit of the criminal enterprise. Until they paid off their
       CASE 0:17-cr-00107-DWF-TNL Doc. 2044 Filed 12/16/20 Page 2 of 9




exorbitant and fraudulent bondage debts—often between $40,000 and $60,000—the

victims were effectively “owned” by the organization.

      The criminal conspiracy was organized and hierarchical, with different

members of the conspiracy serving in different roles, but all working together to

achieve the same ends—to coordinate the movement of the women from Thailand to

houses of prostitution across the United States, to cause the women to engage in

commercial sex acts at those locations, and to launder the cash profits.

      Traffickers in Thailand (the initial holders of the bondage debts) recruited the

victims, engaged in fraud to obtain visas for the victims, and arranged for the victims

to travel to the United States. The traffickers sometimes retained the bondage debts

and collected the debts themselves, with the assistance of other members of the

conspiracy. At other times, the traffickers “sold” the victim to conspiracy members

in the United States, who then themselves became “ma-tac,” owning victims in the

organization.

      Once in the United States, the victims were sent to houses of prostitution in

cities across the country, including Minneapolis. These houses of prostitution were

often high-end apartment buildings but could also be down-market “spas.” There,

the victims were made to engage in commercial sex—up to ten or more customers a

day—for the financial benefit of the organization. Only approximately 60% of what

the victims earned went to pay down their bondage debts. The remaining 40% of the

cash proceeds went to the individuals who “owned” the houses of prostitution, known

as “house bosses.” The house bosses were responsible for running the day-to-day


                                          2
       CASE 0:17-cr-00107-DWF-TNL Doc. 2044 Filed 12/16/20 Page 3 of 9




operations of the houses of prostitution, including procuring and maintaining the

houses, transporting the victims, advertising the victims for commercial sex acts, and

scheduling the commercial sex acts with the sex buyers.

      The organization also included “runners and facilitators.” These individuals—

often sex buyers themselves—assisted the organization by renting high-end

apartments to serve as houses of prostitution, transporting the victims, including to

and from the airport and to the bank for money laundering purposes, and entering

into fraudulent marriages with high-level members of the criminal conspiracy.

      Finally, there were the money launderers. Money launderers in the United

States, primarily centered in Los Angeles, moved substantial sums of money for the

criminal organization. Commercial sex buyers would pay in cash. That cash was

deposited at banks across the country, where the houses of prostitution were located.

Money launderers would route that money through “funnel” accounts to a centralized

location, typically in California, and then further move the profits from the

commercial sex activity to Thailand using a “hawala”-type transfer system.

      In a series of two takedowns—first in October 2016 and again in May 2017—a

large chunk of the organization was arrested, having been charged by indictment in

the District of Minnesota with conspiracies to commit sex trafficking, transportation

to engage in prostitution, money laundering, and related offenses. While virtually all

members of the conspiracy engaged in money laundering at some level, of those

arrested, 10 individuals—Ms. Win and co-defendants Thipboonngam, Sukprasert,

Chalermsakulrat, Leelarangrayab, Yuvasuta, Guntetong, Ghettalae, and Patrath


                                          3
       CASE 0:17-cr-00107-DWF-TNL Doc. 2044 Filed 12/16/20 Page 4 of 9




(the Morris indictment), and Lerslurchachai (the Intarathong indictment)—were

“professional” money launderers. That is, they were in the business of using highly

sophisticated means to launder the cash generated by the organization. While some

of the money launderers (notably Thipboonngam, Yuvasuta, Patrath, and

Lerslurchachai) were directly involved in the sex trafficking, all of the money

launderers were critical in supporting the conspiracy by concealing and moving the

cash profits from the criminal activities.

      Ms. Win was essential to the success of the criminal organization, but she

played an arm’s length role. She was involved with the organization from roughly

2014 through her arrest in May 2017. Through her connection to co-defendants

Nattaya Leelarangrayab and Natchanok Yuvasuta, Ms. Win became an important

money launderer for the organization working out of the San Diego area. Ms. Win

assisted in getting the illicit proceeds from the commercial sex acts back to Thailand

through sophisticated trade-based money laundering. Ms. Win also ran an informal

money transfer scheme more commonly known as a hawala. In such a system, money

transfers happen without money movement. Ms. Win would use the U.S. currency to

promote her U.S.-based shipping business and instruct associates in Thailand to

transfer the equivalent in Thai baht into the designated foreign bank accounts.

      As a money launderer, Ms. Win moved the illegal proceeds of the criminal

organization from the United States to Thailand.        This included payments to

traffickers of the victims’ bondage debts. The money generated from commercial sex




                                             4
       CASE 0:17-cr-00107-DWF-TNL Doc. 2044 Filed 12/16/20 Page 5 of 9




acts represented the life’s blood of the organization—without a way to launder and

move the cash proceeds, the organization couldn’t function.

       Ms. Win, while not pleading to money laundering, was effectively a secondary

money launderer, principally laundering money from co-defendants Leelarangrayab

and Yuvasuta. The women who Ms. Win moved money for ran massage parlors in

Los Angeles where commercial sex acts occurred. Leelarangrayab worked for and

then alongside Yuvasuta in her money laundering operation, which was significant

and long-running. Notably, although the entire organization was well-aware of the

October 4, 2016 first-round takedown and indictment of seventeen defendants,

Leelarangrayab and Yuvasuta continued their money laundering efforts on behalf of

the trafficking organization. That included continuing to move money through Ms.

Win.

       The government’s review of bank records show that Ms. Win laundered more

than $700,000 in cash through her company Excel Intertrade, which she started in

2007 and ran out of her house. Ms. Win admitted at her guilty plea that she ran an

unlicensed money transmitting business that affected interstate and foreign

commerce and did not comply with registration requirements. Doc. No. 866 at 2.

       Ms. Win was part of the second-round indictment and was arrested in

California on May 24, 2017. She has been on pretrial release and compliant with

conditions of release since June 30, 2017.

       As is detailed in the PSR, Ms. Win was born in Thailand in a small town near

the border with the country now known as Myanmar. PSR ¶ 22. Ms. Win’s parents


                                             5
       CASE 0:17-cr-00107-DWF-TNL Doc. 2044 Filed 12/16/20 Page 6 of 9




ran an auto parts store. They worked hard—a work ethic that Ms. Win has seemed

to adopt—and Ms. Win was often cared for by her grandmother. Ms. Win’s mother

suffered a serious injury in a car accident and never seemed to recover. Ms. Win then

left to live in Bangkok with an aunt where she attended school. Ms. Win successfully

graduated from high school and college with a business degree. Afterward, she

returned to her home village and worked for her family’s auto parts business.

      Ms. Win married a Burmese man. They have three children who were born in

the United States and have had every opportunity to succeed in this country—

including participation in music lessons, sports, and all that their schools had to offer.

Ms. Win, however, has remained a lawful permanent resident status and

acknowledged in the plea agreement that a conviction in the case may impact her

immigration status. While Ms. Win’s relationship with her husband has been far

from ideal, she has not wanted for money. And as evidenced by her sophisticated

money laundering operations, Ms. Win is an intelligent and highly capable woman.

II.   The Plea and Sentencing Guidelines

      On September 13, 2018, the defendant pled guilty to running an unlicensed

money transmitting business. Doc. No. 866. Ms. Win was the only defendant given

the opportunity to do so.

      The government believes that the PSR correctly calculated the defendant’s

advisory guidelines range for her conviction and is consistent with the calculation in

the parties’ plea agreement. With a total adjusted offense level of 23 and criminal

history category of I, the resulting advisory sentencing range is 46 to 57 months in


                                            6
       CASE 0:17-cr-00107-DWF-TNL Doc. 2044 Filed 12/16/20 Page 7 of 9




prison. PSR ¶ 128. The offense of running an unlicensed money remitting business

carries a maximum of 60 months in prison.

      III.   Sentencing Recommendation

      As with many of the defendants in this case, the matter of an appropriate

sentence for Ms. Win is not straight-forward.

      In determining an appropriate sentence, the Court is instructed to impose a

sentence sufficient, but not greater than necessary, to comply with the factors set

forth in 18 U.S.C. § 3553(a), including the nature and circumstances of the offense;

the history of the defendant; the need to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense; the need

to afford adequate deterrence to criminal conduct; the need to protect the public from

further criminal conduct; the need to provide the defendant with corrective

treatment; the need to avoid unwarranted sentence disparities; and the need to

provide restitution to victims.

      The seriousness of the offense and need to promote respect for the law weigh

in favor of a significant sentence—one within the advisory guidelines range. As this

Court knows and observed from the testimony of many victims at trial, the threats,

fear, intimidation, and coercion used by the sex trafficking organization were

extreme. And this was a cash organization. Money was its life’s blood. And the

money needed to move. It needed to travel from the commercial sex buyers to the

house bosses and victims. And then further, from the houses of prostitution located

across the United States—including in Minnesota—back to Thailand, to pay the


                                          7
        CASE 0:17-cr-00107-DWF-TNL Doc. 2044 Filed 12/16/20 Page 8 of 9




bondage debts of the victims. So, while Ms. Win and others like her did not directly

participate in the sex trafficking, they were as essential to it as anyone. The money

was the motive. And without it, the whole organization would have come crashing

down.     Indeed, in charging many of the money launderers in the second-round

takedown, the government not only sought to hold accountable those like Ms. Win

who would engage in criminal activities, but in so doing, to dismantle the

sophisticated money laundering network that allowed this organization to flourish,

undetected, for so long.

        That said, the Court should credit Ms. Win for her cooperation in helping the

government recover money for restitution to the victims. At the time of her plea, Ms.

Win agreed to forfeit all the accounts the government identified and seized along with

U.S. currency, personal jewelry, and digital devices. Doc. No. 866 at 8–9.        The

defendant tendered a cashier’s check in the amount of $525,000 at the time of her

plea. In total, Ms. Win has already repaid the $749,283.97 she transmitted for the

organization. The government will recommend that the Money Laundering and Asset

Recovery Section of the Department of Justice apply the money forfeited to the

restitution judgment against the defendant. This will go a long way toward helping

the women the organization victimized—women far less fortunate than Ms. Win. Of

no small matter, Ms. Win also helped the government to further understand the

money laundering operations of the organization. Hopefully this will allow law

enforcement to better detect and dismantle other sophisticated money launderers and

commercial sex trafficking enterprises that profit off human suffering.


                                          8
         CASE 0:17-cr-00107-DWF-TNL Doc. 2044 Filed 12/16/20 Page 9 of 9




      Further, Ms. Win took responsibility for her conduct with a guilty plea. It

appeared to the government, for a while, that Ms. Win may be the sixth defendant

sitting at counsel table during a trial. The defendant’s acceptance of responsibility

saved the government resources and caused less harm to the victims. Together with

her plea and with Ms. Win’s acceptance of responsibility statement, the government

believes that she is remorseful for her crime. PSR ¶ 75.

      Ultimately, this Court must enter a sentence that promotes respect for the law,

provides just punishment for the offense, and avoids unwarranted sentencing

disparities. To that end, the government is respectfully recommending a sentence at

or near the 22 months this court imposed on co-defendant Natchanok Yuvasuta. Such

a sentence will be no greater than necessary to achieve the goals of sentencing.

Dated:    December 16, 2019                   Respectfully Submitted,

                                              ERICA H. MacDONALD
                                              United States Attorney

                                              s/ Laura M. Provinzino

                                              BY: Laura M. Provinzino
                                              Attorney ID No. 0329691
                                              Melinda A. Williams
                                              Attorney ID No. 491005DC
                                              Assistant United States Attorneys

                                              U.S. Attorney’s Office
                                              300 South Fourth Avenue, Suite 600
                                              Minneapolis, MN 55415
                                              612-664-5600




                                          9
